DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 11/18/2021.  Claim(s) 16, 18-29 are presently pending.  Claim(s) 18-19 is/are amended.  Claim(s) 1-15, 17, and 30-31 is/have been cancelled. 

Response to Amendment
The objection to the drawings is/are withdrawn in light of the submitted amendment to the claims.
The objection to claim(s) 31 is/are withdrawn in light of the submitted amendment to the claims.
The rejection of claim(s) 18 and 19 is/are withdrawn in light of the submitted amendment to the claims.
Response to Arguments
Regarding the rejection of claim(s) 16, 21-23, and 28-31 under 35 U.S.C. 102(a)(1) as being anticipated by Bech (U.S. Pat. Pub. No. 2014/0341738), of claim(s) 18 under 35 USC 103 as being unpatentable over Bech in view of Baker (WO 2013/007267), of claim(s) 19 under 35 USC 103 as being unpatentable over Bech in view of Lawlor (U.S. Pat. No. 5,474,425), of claim(s) 20 under 35 USC 103 as being unpatentable over Bech in view of Rens (WO 2011/080177), of claim(s) 24-27 under 35 USC 103 as being unpatentable over Bech in view of Cremer (EP 2789851), the applicant(s) argues that this reference does not teach that a tangent to the joint line at the intersection between the joint line and the leading edge of the wind turbine blade is inclined from the chordwise direction of the wind turbine 
The Office respectfully considers this argument not persuasive.  Specifically, Applicant(s) first assertion, found in the Applicant’s Response, pg. 9-10, is that the Examiner’s interpretation of Fig. 2 of Bech is not supported by any description within the specification, however MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed… When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.”  Consistent with the rejection laid forth in the Non-Final rejection of 08/19/2021 (see para. 12 of said Non-Final rejection), the Examiner asserts that it is clearly, visually apparent from Fig. 2 that the joint line of the tip receptor (146) meets the leading edge (148) of the blade at an inline to the chordwise direction, with the joint line getting closer to the tip of the blade as it moves from the leading edge to the trailing edge of the blade, and therefore a tangent line to the joint line that is drawn at this intersection would also be inclined towards the tip of the blade.  The Examiner presents an example of how such a tangent line may look in the annotated Fig. 2 presented below para. 12 of the Non-Final rejection.  Based upon the above cited MPEP 2125(I), the Examiner asserts that, because the claimed configuration of the joint line with respect to the leading edge is clearly exhibited in Fig. 2 of Bech, it does not matter that this configuration is not discussed or explained within the specification of Bech.  
Applicant(s) second assertion, given on pg. 10 of the Applicant’s Response, is that the Examiner’s reliance upon Fig. 2 to teach the relationship described above is improper in light of the cited portion of Hockerson-Halberstadt, Inc. v. Avia Group Int’l, and in light of MPEP 2125.  Here, the Applicant asserts that, based upon the cited case law and MPEP 2125, and due to the fact that unless otherwise indicated, patent drawings are assumed to be not to scale, it is unreasonable to rely upon patent Hockerson-Halberstadt, Inc. v. Avia Group Int’l states that “patent drawings do not define the precise proportions of the elements and may not be relied upon to show particular sizes if the specification is silent on the issue”, however, it is clear that neither particular sizes nor precise proportions are claimed within this limitation.  Further, MPEP 2125(II) states that “when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value”, however the Examiner clearly asserts within the rejection and in these comments that no measurement of Fig. 2 need be made – it is visually apparent to one of ordinary skill in the art that the tangent to the joint line at the intersection between the joint line and the leading edge of the wind turbine blade in Bech Fig. 2 is inclined from the chordwise direction of the wind turbine blade so as to get closer to the blade tip with distance from the leading edge toward the trailing edge, as required by claim 16.  The Examiner’s reliance upon Fig. 2 of Bech is therefore proper in light of both Hockerson-Halberstadt, Inc. v. Avia Group Int’l and MPEP 2125.  As such, the Examiner asserts that the previously presented rejection of claim 16 properly exhibits that Bech discloses each and every element of claim 16.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 21-23, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bech (US Pat. Pub. No. 2014/0341738 A1).
Regarding claim 16, Bech discloses (Fig. 1-3) a wind turbine blade (140), comprising: a blade body portion (see Fig. 3 and [0042], ln 9-13; here the windward shell 147 and leeward shell of the blade form the blade body portion) including a blade root portion (see tapering portion of blade near hub 132 in Fig. 1 and [0042], ln 4-9) to be attached to a hub (132) of a wind turbine (Fig. 1 and [0038]), a blade tip portion (144) positioned farthest from the hub, and a blade center portion (portion extending between blade root and tip portions in Fig. 1 and 2) extending between the blade root portion and the blade tip portion in a blade spanwise direction (see Fig. 1 and 2), wherein the blade body portion has a leading edge (148) and a trailing edge (149) extending from the blade root portion to the blade tip portion (see Fig. 2 and [0052]) and a blade chordwise direction is the direction along a chord connecting the leading edge and the trailing edge (see Fig. 2-3); and a metal receptor (146) forming a blade tip of the wind turbine blade (Fig. 2 and [0044]), wherein the blade body portion is connected to the metal receptor so as to be positioned on a blade-root side of the metal receptor (Fig. 2 and [0045]), wherein the blade body portion has a hollow structure (Fig. 3 and [0042], ln 9-13) and forms an airfoil shape in the blade 

    PNG
    media_image1.png
    1130
    1249
    media_image1.png
    Greyscale

Regarding claim 21, 
Regarding claim 22, Bech further discloses an anti-erosion layer (dirt-resistive paint) covering the outer surface of the blade as a whole ([0042], ln 15-17), and thereby covering the joint line between the metal receptor and the blade body portion, the portion being disposed on a side of the leading edge.  This anti-erosion layer may arbitrarily be designated as a “second anti-erosion layer”, since no “first anti-erosion layer” is required in claim 22 or claim 16, upon which claim 22 is dependent.  
Regarding claim 23, Bech further discloses a lightning-current transmission part including a down-conductor (152) (Fig. 2 and [0046], ln 1-6).
Regarding claim 28, Bech further discloses that the metal receptor comprises copper ([0044], ln 7-12).
Regarding claim 29, Bech further discloses (Fig. 1) a wind turbine power generating apparatus (100) comprising the wind turbine blade according to claim 16 (see in re claim 16).
Regarding claim 30, Bech further discloses (Fig. 1-3) a wind turbine blade (140), comprising: a blade body portion (see Fig. 3 and [0042], ln 9-13; here the windward shell 147 and leeward shell of the blade form the blade body portion), wherein the blade body portion has a leading edge (148) and a trailing edge (149) extending from the blade root portion to the blade tip portion (see Fig. 2 and [0052]) and a blade chordwise direction is the direction along a chord connecting the leading edge and the trailing edge (see Fig. 2-3); and a receptor (146) connected to a tip of the blade body portion (Fig. 2 and [0044]), wherein, in a blade-thickness direction of the wind turbine blade which is perpendicular to the chordwise direction, a tangent to a joint between the receptor and the blade body portion at the leading edge forms an acute angle with the chordwise direction (see annotated Fig. 2 above; here it is visually apparent that the tangent line forms an acute angle with the chordwise direction).
Regarding claim 31, Bech further discloses (Fig. 1-3) a wind turbine power generating apparatus (100), comprising: a wind turbine comprising a hub (132); and a wind turbine blade (140) connected to the hub (Fig. 1), wherein the wind turbine blade is configured to rotate ([0038]), and wind turbine blade .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bech in view of Baker (WO 2013/007267) and Kato (DE 102015200370 A1).
Regarding claim 18,
Bech fails to teach that the length of the metal receptor is either at least 0.1% and not more than 0.9% of a blade length of the wind turbine blade or at least 50mm and not more than 700mm.
Baker exhibits a wind turbine blade (134) which includes a metal tip (162) composed of copper and configured as part of a lightning protection sub-system (160) (Fig. 3 and [049]).  Baker teaches that the metal tip may be designed to extend the length of a first Zone 0A1 (140), within which the turbine blade must be expected to receive the full electric current of a lightning strike, in order to intercept such strikes ([043]).  Baker also teaches that, for any given length value of a turbine blade, the length of Zone 0A1 (and thus the length of the metal tip) is determined based on the maximum peak current amplitudes expected from a lightning strike over the area of the blade as a function of length ([042]).  Baker thus presents that the length of the metal tip represents a result-effective variable which is selected by the designer for a blade of given length to provide suitable interception of lightning strikes based upon the length of regions of the blade which are expected to receive lightning strikes.
Kato exhibits a wind turbine blade which includes a metal tip (5) configured as a lightning receptor, having a length of between 30 cm (300 mm) and 100 cm (1000 mm) (Fig. 6 and [0058] and [0061]).  This range overlaps the claimed range of between 50 mm and 700 mm.
Because Bech, Baker, and Kato all describe wind turbine blades with metal tips configured as lightning receptors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal receptor of Bech such that the length of the metal receptor has a value between 300 mm and 700 mm, as is within the range exhibited by Kato and thus known in the art, as a matter of routine design optimization, since the length of such metal tip receptors is known in the art to be a result-effective variable selected by the designer based upon the expected maximum peak current amplitudes over the area of a blade as a function of length, as described by Baker ([042-043]).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bech in view of Lawlor (US Pat. No. 5,474,425).
Regarding claim 19, Bech discloses the wind turbine blade according to claim 16 (see in re claim 16).  Bech further discloses that the metal receptor takes the shape and form of a blade tip ([0044], ln 2-4) and as the blade tip, has a width which extends the full chord length from leading to trailing edge in the tip region (Fig. 2).  Bech also teaches that the lightning protection system (including the metal receptor and down conductor) may be provided on a blade of any length ([0042], ln 3-4).
Bech fails to teach that the width of the metal receptor along the chordwise direction is either at least 0.25% and not more than 0.9% of a blade length of the wind turbine blade or at least 200mm and not more than 700mm.
Lawlor exhibits (Fig. 1-4B) a wind turbine blade (40) whose length is 477 inches (Col. 6, ln 3-6) and which has a chord length of 14.55 inches (362 mm) in the tip region (Fig. 4B, Col. 7, ln 42-49, and Table 2).
Because both Bech and Lawlor describe wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the metal receptor and down conductor of Bech on a wind turbine blade of dimensions such as taught by Lawlor, since the lightning protection system of Bech may be provided on a blade of any length, as described by Bech ([0042], ln 3-4), for conducting lighting to ground to prevent damage to the wind turbine blade, as described by Bech ([0005]).  Here, since the blade dimensions exhibited by Lawlor includes a chord length of 14.55 inches (362 mm) in the tip region, and since the metal receptor of Bech extends the full chord length from leading to trailing edge in the tip region, it is clear that when the metal receptor is provided in the proposed combination, must exhibit a width along the chordwise direction of 362 mm along at least a portion of the receptor.  This value is well within the claimed range of 200mm to 700mm.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bech in view of Rens (WO 2011/080177 A1).
Regarding claim 20, Bech discloses the wind turbine blade according to claim 16 (see in re claim 16).  Bech further discloses that the joint line has a curved shape (Fig. 2).  Bech also teaches that the lightning protection system (including the metal receptor and down conductor) may be provided on a blade of any length ([0042], ln 3-4).
Bech fails to teach that the joint line has a curvature radius of not more than 0.009L, provided that L is a blade length of the wind turbine blade.
Rens exhibits a wind turbine blade (100) comprising a lighting protection system that includes a metal receptor (200) provided at the blade tip (102) (Fig. 1-3 and Pg. 11, ln 4-26).  Rens teaches that the shape of the metal receptor may be of any arbitrary shape (Pg. 12, ln 26-27).
Because both Bech and Rens describe wind turbine blades with lightning protection systems comprising metal receptors provided at the blade tip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the metal receptor of Bech such that the joint line has a curvature radius of not more than 0.009L, provided that L is a blade length of the wind turbine blade, as a matter of routine design choice, since it is known in the art that the shape of such metal detectors may be arbitrarily chosen, as described in Rens (Pg. 12, ln 26-27), and since the lightning protection system (including the metal receptor and down conductor) may be provided on a blade of any length, as described by Bech ([0042], ln 3-4), thereby making the ratio of curvature radius to blade length arbitrary to the selected length.
Claim(s) 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bech in view of Cremer (EP 2789851 A1).
Regarding claim 24,
Bech fails to teach that the blade body includes a fiber-reinforced plastic shell, and that the blade body is connected to the metal receptor while overlapping the metal receptor.
Cremer exhibits a wind turbine blade (2) comprising a lighting protection system that includes a metal receptor (50) provided at the blade tip (2B) (Fig. 1-10 and [0049]).  Cremer teaches that the wind turbine blade body may be formed of a fiber-reinforced plastic shell (24) ([0056]).  Cremer also teaches that the portion of the fiber-reinforced plastic shell near the tip (portion 24A) may be fastened to the metal receptor while overlapping the metal receptor in order to secure a large contact area between the fiber-reinforced plastic shell and the metal receptor, thus maintaining high connection strength for withstanding the bending moment on the wind turbine blade generated by wind loads (Fig. 9-10, [0065], ln 1-8, and [0078]).
Because both Bech and Cremer describe wind turbine blades with lightning protection systems comprising metal receptors provided at the blade tip, and since Bech further teaches that any manufacturing method may be used to construct the wind turbine blades ([0041], ln 11-12), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine blade body of Bech such that the blade body includes a fiber-reinforced plastic shell, as taught by Cremer ([0056]).  Further, since Bech also teaches that any method may be used to connect the blade body to the metal receptor ([0045], ln 6-7), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine blade of Bech such that the fiber-reinforced plastic shell is connected to the metal receptor while overlapping the metal receptor, in order to secure a large contact area between the fiber-reinforced plastic shell and the metal receptor, thus maintaining high connection strength for withstanding the bending moment on the wind turbine blade generated by wind loads, as described by Cremer (Fig. 9-10, [0065], ln 1-8, and [0078]).
Regarding claim 27, Cremer further teaches that the metal receptor may include: a first portion (52B) forming a pressure surface on a side of the blade tip of the wind turbine blade; and a second portion (52A) forming a suction surface on the side of the blade tip of the wind turbine blade, the second portion being fastened to the first portion (Fig. 6-7 and 9, [0069-0070]).  These portions form a cavity (51) inside the metal receptor (Fig. 6 and [0075]), which may further include a drain hole (59B) for smoothly discharging the drain pooled inside the metal receptor (Fig. 7-8 and [0076]).  Cremer further teaches that this halved configuration for assembling the metal receptor provides the advantage of easy attachment of the metal receptor to the metal components (plates 40, 42 and foil 32) which form the down conductor ([0066], ln 1-8 and [0070], ln 6-7).  
Since Bech also discloses that the metal receptor is attached to the down conductor ([0045], ln 4-7), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine blade body of Bech such that the metal receptor may be constructed using the halved configuration taught by Cremer, such that the metal receptor includes a first portion forming a pressure surface on a side of the blade tip of the wind turbine blade and a second portion forming a suction surface on the side of the blade tip of the wind turbine blade, the second portion being fastened to the first portion, in order to allow easy attachment of the metal receptor to the down conductor ([0066], ln 1-8 and [0070], ln 6-7). 
Regarding claim 25, the proposed combination exhibits that the metal receptor has a cavity inside the metal receptor, since the first portion and second portion of the halved configuration of Cremer together form a cavity (51) inside the metal receptor (Cremer, Fig. 6 and [0075]).
Regarding claim 26, the proposed combination exhibits that the metal receptor includes a drain hole which is in communication with the cavity, since the first portion and second portion of the halved configuration of Cremer include a drain hole (59B) which is in communication with the cavity for smoothly discharging the drain pooled inside the metal receptor (Cremer, Fig. 7-8 and [0076]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745